EXHIBIT 10.1

 

AMENDMENT NO. 1

TO TRANSACTION AGREEMENT

 

THIS AMENDMENT NO. 1 TO TRANSACTION AGREEMENT (this “Amendment”) is dated
effective as of January 20, 2017 by and among CVR Partners, LP, a Delaware
limited partnership (the “Partnership”), Coffeyville Resources, LLC, a Delaware
limited liability company (the “Sole Member”), Rentech, Inc., a Colorado
corporation (the “Target Parent”), Rentech Nitrogen Holdings, Inc., a Delaware
corporation (“Holdings”), and DSHC, LLC, a Delaware limited liability company
(“DSHC” and, together with the Target Parent and Holdings, the “Partnership
Unitholders”), as holders of outstanding Common Units of the Partnership.

 

RECITALS

 

WHEREAS, the Partnership, the Sole Member and the Partnership Unitholders are
each parties to the Transaction Agreement dated as of August 9, 2015 (the
“Rentech Transaction Agreement”), and desire to amend the terms of the Rentech
Transaction Agreement in order to facilitate providing GSO Capital Partners LP
(the “Holders’ Representative”) and certain funds managed by or affiliated with
the Holders’ Representative the right to appoint one director to the Board of
Directors of the Partnership GP;

 

WHEREAS, simultaneous with, and contingent upon, the execution of this
Amendment, the Partnership, the Sole Member, the holders of Common Units set
forth on Schedule A thereto (the “GSO Partnership Unitholders”) and the Holders’
Representative are executing an amendment (the “GSO Amendment”) to the
Transaction Agreement dated as of April 1, 2016, by and among the Partnership,
the GSO Partnership Unitholders and Holders’ Representative (the “GSO
Transaction Agreement”) providing the GSO Partnership Unitholders with the
direct right to appoint, pursuant to the GSO Amendment, one director to the
Board of the Partnership GP upon the terms set forth in the GSO Amendment; and

 

NOW, THEREFORE, the Partnership, the Sole Member and the Partnership Unitholders
each hereby agree as follows:

 

1.Definitions.  All capitalized terms used but not defined herein shall have the
meanings set forth in the Rentech Transaction Agreement.

 

2.Amendments.  

 

 

a.

Section 1.01 of the Rentech Transaction Agreement is hereby amended to include
the following definition in appropriate alphabetical order:

 

“Agreement” means the Transaction Agreement entered into by and among the
Partnership, the Sole Member and the Partnership Unitholders, dated as of August
9, 2015, as amended from time to time.

 

 

b.

Article III of the Rentech Transaction Agreement is hereby amended and restated
in its entirety as follows:

 

Section 3.01     Size of Board.  The Board of Directors of the Partnership GP
shall include a total of up to eleven directors, one of which may be appointed
by the Partnership Unitholders as provided in Section 3.02.

 

--------------------------------------------------------------------------------

Section 3.02     Director Designation Rights.  

 

(a)For so long as the Partnership Unitholders and their Included Assignees have
record and beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Partnership Common Units that constitute at least 15% of the
outstanding Common Units, the Partnership Unitholders shall be entitled to
appoint one director to the Board of Directors of the Partnership GP.

 

(b)If at any time the Partnership Unitholders and their Included Assignees have
record and beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Partnership Common Units that constitute less than 15% of the
outstanding Common Units, the right of the Partnership Unitholders to appoint
one director pursuant to this Agreement shall forever terminate.

 

(c)If, following appointment to the Board of Directors of the Partnership GP,
the director appointed by the Partnership Unitholders resigns or is otherwise
unable to serve for any reason, or is removed, and the Partnership Unitholders
still have the right to appoint such director pursuant to Section 3.02(a), then,
the Partnership Unitholders shall be entitled to designate a replacement
director.  The Partnership Unitholders may cause the removal of the director
appointed by the Partnership Unitholders for any reason.  The Sole Member may
remove any director appointed by the Partnership Unitholders only for Cause or
pursuant to clause (d) below.

 

(d)In the event that the Partnership Unitholders and their Included Assignees
cease to hold the minimum percentage of the outstanding Common Units that
entitles the Partnership Unitholders to appoint a director to the Board of
Directors of the Partnership GP pursuant to Section 3.02(a), the Sole Member may
remove such director from the Board of Directors of the Partnership GP for any
reason.

 

(f)By written notice to the Partnership GP, the Partnership Unitholders may, in
their sole discretion, unilaterally terminate or waive their right to appoint
directors to the Board of Directors of the Partnership GP pursuant to this
Section 3.02.

 

Section 3.03     Indemnification and Insurance.  The Partnership shall provide
the director designees of the Partnership Unitholders the right to enter into
any indemnification agreement that it or the Partnership GP enters into with
other directors of the Partnership GP.  For so long as the Partnership
Unitholders have the right to appoint a director to the Board of Directors of
the Partnership GP pursuant to Section 3.02(a), the Partnership GP shall
maintain director and officer insurance covering the director designees of the
Partnership Unitholders in such amounts and with such coverage as shall be
determined by such Board of Directors of the Partnership GP.

 

Section 3.04     Sole Member Obligations.  The Sole Member agrees to take all
actions reasonably necessary under the Partnership GP LLC Agreement and
otherwise to effectuate the provisions of this Article III.  The Sole Member
shall not amend the Partnership GP LLC Agreement to include any provision that
is inconsistent with such provisions.

 

3.Miscellaneous.

  

a.Effectiveness of Amendment.  This Amendment shall only become effective upon
both: (i) the execution and delivery of this Amendment by the Partnership, the
Sole Member and the

2

 

--------------------------------------------------------------------------------

Partnership Unitholders and (ii) the execution and delivery of the GSO Amendment
by of the Partnership, the Sole Member, the GSO Partnership Unitholders and the
Holders’ Representative.

 

b.Continued Effectiveness of the Agreement.  Except as otherwise provided
herein, each party confirms and agrees that the Rentech Transaction Agreement
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects.

 

c.Counterparts; Facsimile Transmission; E-Mail.  This Amendment may be executed
in several counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same agreement, it being
understood that all of the parties need not sign the same counterpart.  This
Amendment may be delivered by facsimile transmission or electronic mail with the
same force and effect as if originally executed copies of this Amendment were
delivered to all parties hereto.

  

d.Severability.  Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction.  If any provision of this amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.  

 

e.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
choice of law principles thereof.




3

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Transaction Agreement to be executed effective as of the date first above
written.

 

CVR PARTNERS, LP

 

 

 

By:

CVR GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Mark A. Pytosh

 

Name:

Mark A. Pytosh

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

COFFEYVILLE RESOURCES, LLC

 

 

 

 

 

 

 

By:

/s/ Mark A. Pytosh

 

Name:

Mark A. Pytosh

 

Title:

Senior Vice President, Administration

 

 

 

 

 

 

RENTECH, INC.

 

 

 

 

 

 

 

By:

/s/ Colin Morris

 

Name:

Colin Morris

 

Title:

SVP & GC

 

 

 

 

 

 

RENTECH NITROGEN HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Colin Morris

 

Name:

Colin Morris

 

Title:

SVP & Secretary

 

 

 

 

 

 

DSHC, LLC

 

 

 

 

 

 

 

By:

/s/ Colin Morris

 

Name:

Colin Morris

 

Title:

President

 

4

 